Citation Nr: 1609776	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  08-25 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for right biceps tendonitis prior to August 20, 2012 and a disability rating in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the RO increased the rating of the Veteran's right biceps tendonitis to 10 percent effective August 20, 2012.  In the Veteran's February 2008 Notice of Disagreement with the 10 percent initial disability rating he stated that a 20 percent rating or higher would satisfy his appeal.  Thus, this issue remains in appellate status because the current disability rating does not represent the highest possible benefit.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded this claim for VA examinations in August 2012 and August 2015.  With respect to the issue decided herein, a review of the claims file reveals substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that during the pendency of this appeal there were adjudications of other claims.  In the August 2012 remand, the Board ordered VA examinations for the issues of entitlement to service connection for a skin disorder involving the face, neck, shoulders, and back; and entitlement to service connection for a left elbow disorder.  The RO granted service connection for these issues in a February 2015 rating decision.  Thus, these appeals are satisfied and the Board does not have jurisdiction over them.

In addition, a November 2015 rating decision separately and independently granted service connection for a right elbow disorder secondary to right biceps tendonitis.  The Veteran was provided appeal rights, and to date the Veteran has not submitted a disagreement with this rating decision.  Thus, this issue is not under Board jurisdiction and will not be considered at this time.  


FINDING OF FACT

Throughout the claim period, right biceps tendonitis is manifested by X-ray evidence and painful limited motion, however, there is no evidence of flexion limited to 90 degrees, or extension limited to 75 degrees.


CONCLUSION OF LAW

An evaluation of 10 percent, but no higher, for right biceps tendonitis is warranted.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5024, 5206, and 5207 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran's right biceps tendonitis claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examinations.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the Veteran, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58   (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability. Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has reviewed all the evidence contained in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's right biceps tendonitis initial disability rating is noncompensable to August 20, 2012 and thereafter is rated 10 percent under Diagnostic Codes 5024-5206.  38 C.F.R. § 4.71a (2015).  The hyphenated diagnostic code indicates that tenosynovitis is the equivalent disorder for the Veteran's service-connected right biceps tendonitis. 

Diagnostic Code 5024 directs VA to rate tenosynovitis on limitation of motion of the affected parts under Diagnostic Code 5003.  Under Diagnostic Code 5003 degenerative arthritis is rated on the basis of limitation of motion.  38 C.F.R. § 4.27 (2015).

Under Diagnostic Code 5206, when flexion of the forearm of the major upper extremity is limited to 110 degrees, a noncompensable rating is warranted.  When flexion is limited to 100 degrees, a 10 percent rating is warranted.  Flexion limited to 90 degrees warrants a 20 percent rating.  Flexion limited to 70 degrees warrants a 30 percent rating.  Flexion limited to 55 degrees warrants a 40 percent rating, while flexion limited to 45 degrees warrants the maximum 50 percent rating.  Normal range of motion is between 0 degrees and 145 degrees for elbow flexion 38 C.F.R. § 4.71, Plate I (2015).

Under Diagnostic Code 5207, when extension of the forearm of the major upper extremity is limited to 45 degrees, a 10 percent rating is warranted.  Extension limited to 60 degrees warrants a 10 percent rating.  Extension limited to 75 degrees warrants a 20 percent rating.  Extension limited to 90 degrees warrants a 30 percent rating.  Extension limited to 100 degrees warrants a 40 percent rating, while extension limited to 110 degrees warrants a 50 percent rating.

The Veteran claims that his right biceps tendonitis disability should be rated at least at 20 percent in a February 2008 Notice of Disagreement.  He reported that he lost more than 40 percent of his strength, could not perform simple arm workouts without pain, and experienced pain lifting less than 30 pounds. 

The Veteran was afforded a pre-discharge examination in September 2006.  He was diagnosed with right biceps tendonitis by X-ray evidence.  A right elbow X-ray showed evidence of chronic tendonitis at the insertion of the distal triceps tendon and ulna.  The range of motion in the right elbow had flexion limited to 145 degrees and extension limited to 0 degrees with normal strength.  

VA treatment records show complaints of right elbow pain aggravated with range of motion.  The Veteran complained of right elbow pain aggravated with lifting weights over 150 pounds and with full extension during an October 2012 visit.  November 2012 treatment records show complaints of right elbow pain when fully extended, but on exam the Veteran had full range of motion.

The Veteran was afforded a VA examination in August 2014.  He reported continuous pain when he raised his right arm overhead or laterally.  The examiner diagnosed right biceps tenosynovitis, resolved.  However, the examiner did not examine the Veteran's right forearm and elbow in accordance with an August 2012 remand. 

The Veteran was afforded another VA examination in September 2015.  During this visit, he reported pain in the tip of his right elbow and the inability to fully extend his elbow.  He reported that he was right hand dominant.  On examination, the Veteran had abnormal range of motion in the right elbow.  His right elbow range of motion had flexion limited to 135 degrees and extension limited to 10 degrees.  His right forearm range of motion had supination limited to 60 degrees and pronation limited to 80 degrees.  The Veteran's muscular upper and lower arm impeded full flexion.  There was evidence of pain with weight bearing and moderate to severe tenderness with palpation in the tip of olecranon.  X-rays of the right elbow showed a spur on the proximal olecranon posteriorly, but no joint effusion.  

The preponderance of the evidence indicates that the Veteran's right biceps tendonitis disability warrants a 10 percent rating during the entirety of the relevant period.  He was diagnosed with right biceps tendonitis based on X-ray evidence that showed chronic tendonitis during a September 2006 pre-discharge examination.  Therefore, he is entitled to a compensable rating of 10 percent starting March 1, 2007.

In order to warrant a rating of 20 percent or more under Diagnostic Codes 5206 and 5207, there would need to be evidence of limitation of flexion of the right forearm to 90 degrees or less, or extension to 75 degrees or more or equivalent limitation of function.

The preponderance of the evidence indicates that the Veteran's right biceps tendonitis disability does not warrant a rating in excess of 10 percent during any portion of the relevant period.  The September 2015 VA examination showed that clinically, he had normal flexion and extension in the right elbow, and normal supination and pronation in the right forearm.  Even with consideration of the Veteran's complaints of functional loss due to pain, his ranges of motion at worst had flexion limited to 135 degrees and extension limited to 10 degrees, with supination limited to 60 degrees and pronation limited to 80 degrees.  It follows, then, that the criteria for a higher rating under these diagnostic codes are not met.  Hence, even with consideration of sections 4.40 and 4.45 and Deluca, the record presents no basis for the assignment of a disability rating in excess of 10 percent.

The doctrine of reasonable doubt was also considered, but it is not applicable to the claim because the preponderance of the evidence is against the claim for a rating in excess of 10 percent.

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, neither the first nor second Thun element is satisfied.  The Veteran's service-connected right biceps tendonitis disability is manifested by signs and symptoms such as complaints of pain attributed to range of motion limitations.  These signs and symptoms are contemplated by the rating schedule.  The diagnostic codes in the rating schedule provide disability ratings on the basis of limitation of motion for specific joints such as the elbow and forearm. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, there is no indication that the Veteran has been hospitalized due to his right biceps tendonitis and there is no indication of marked interference with employment.  Therefore, the Veteran's right biceps tendonitis disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.

As mentioned, there is no evidence that the Veteran's right biceps tendonitis disability renders him unemployable, nor does the Veteran assert that he is unemployable.  In fact, there was mention that his physical problems limited his typing at work, suggesting that he is currently employed.  Thus, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating of 10 percent for right biceps tendonitis, but no more, is allowed, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


